                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

CATHA B. HILLERY,

       Plaintiff,

v.                                                    Case No: 6:18-cv-1506-Orl-37TBS

DICK BAIRD, INC, SANTANDER
CONSUMER USA, INC., and EVANS J.
BACON, III,

       Defendants.


                                          ORDER

       This case comes before the Court without a hearing on Plaintiff’s Motion to Compel

Defendant’s Responses to Plaintiff’s First Set of Requests for Production of Documents

(Doc. 71).

       Plaintiff Catha B. Hillery sues Defendants Dick Baird, Inc., Santander Consumer

USA, Inc., and Evans J. Bacon, III for damages she allegedly incurred after purchasing a

motor vehicle from Dick Baird (Doc. 4). Dick Baird has filed a motion to dismiss (Doc. 27)

and Santander has filed a motion to compel arbitration and a motion to dismiss (Doc. 47).

The Court has not ruled on these motions. On November 12, 2018, Plaintiff propounded

her first set of requests for production to Dick Baird (Doc. 71, ¶ 3). Dick Baird has not

responded to the requests. He has not sought an extension of time to respond, and he did

not file a motion for protective order. What Dick Baird did was file a motion to stay

discovery based upon the pending motion to compel arbitration and the motions to

dismiss (Doc. 46).

       A party upon whom a request for production is served has 30 days to respond.
FED. R. CIV. P. 34(b)(2)(A). “[T]he response must either state that inspection and related

activities will be permitted as requested or state with specificity the grounds for objecting

to the request, including the reasons.” FED. R. CIV. P. 34(b)(2)(B). In the alternative, a

party may file a motion for a protective order “to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense …” FED. R. CIV. P.

26(c)(1). Dick Baird has not cited any legal authority for the proposition that an

unresolved motion to stay discovery excuses a party from its Rule 34 obligations.

       Now, the motion to compel is GRANTED. Dick Baird has 14 days from the

rendition of this Order to fully respond to Plaintiff’s requests for production.

       DONE and ORDERED in Orlando, Florida on January 22, 2019.




Copies furnished to Counsel of Record




                                              -2-
